NEGATIVE ELECTRODE ACTIVE MATERIAL FOR LITHIUM SECONDARY BATTERY, NEGATIVE ELECTRODE FOR LITHIUM SECONDARY BATTERY INCLUDING THE SAME AND LITHIUM SECONDARY BATTERY INCLUDING THE SAME
DETAILED ACTION

Response to Amendments
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.

Status of Claims
Claims 1-6 and 8-10 are pending, wherein claims 1-2, 4, 6 and 8 are amended. Claims 1-6 and 8-10 are being examined on the merits in this Office action.
	

Claim Rejections - 35 USC § 103
Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR 20170137000 A, whose U.S. equivalent US 20180342757 A1 is being used for citation purposes, hereafter Choi) in view of Nagayama et al. (JP 2015164127 A, whose English machine Nagayama) and Ueda et al. (US 20150194668 A1, hereafter Ueda).
Regarding claims 1-3, Choi teaches a negative electrode active material for a lithium secondary battery (Abstract) comprising:
a composite formed by assemblage of domains (See at least Figs. 1-6), and the domains comprise each of i) Si, ii) SiOx, wherein 0<x<2 (See at least [0032] and [0034]: the core 111 may contain Si and a silicon compound such as SiOx), and a silicate represented by M-SiOx, wherein M is Li or Mg (See at least: [0041]-[0043]); 
artificial graphite ([0097]); and
spheroidized natural graphite ([0097]; Note that since no definition is given in the instant invention, a broadest reasonable interpretation has been applied in interpreting the term “spheroidized”, wherein any shape of particles of natural graphite has a high or low sphericity).
Choi is silent to a weight ratio of the spheroidized natural graphite as claimed. However, the selection of a weight ratio to be 5% to 15% involves merely ordinary capabilities of one skilled in the art. For instance, Nagayama discloses a similar negative electrode active material containing a spheroidized natural graphite, wherein the weight ratio of the spheroidized natural graphite is preferably in a range of 1% to 50% based on the total of the negative electrode active material ([0179]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have modified Choi to select a weight ratio of 1% to 50% based on a combined weight of the composite, the artificial graphite and the spheroidized natural graphite, as taught by Nagayama, since it has been held to be In re Leshin, 125 USPQ 416.  MPEP § 2144.07. The range of 1% to 50% overlaps the range of 5% to 15% as claimed in claim 1 and the range of 7% to 13% as claimed in claim 2. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Choi in view of Nagayama further teaches the spheroidized natural graphite has a tap density of 0.9 g/cm3 or more ([0130], Nagayama).
Choi as modified does not expressly teaches the limitation in relation to the impurities as claimed. However, in the same field of endeavor, Ueda discloses an impurity removal from natural graphite by heating at 2500 [Symbol font/0xB0]C or higher is advantageous for the natural graphite to be used in the negative electrode active material ([0048], [0052]). Thus, it would have been obvious to one of ordinary skill in the art to have heated the spheroidized natural graphite of Choi in view of Nagayama at 2500 [Symbol font/0xB0]C, as taught by Ueda, in order to remove impurities. Although Ueda does not disclose a content of N, O and H impurities as claimed, it does teach heating natural graphite at a high temperature, which would reduce N, O and H impurities in light of the instant specification (e.g., paragraph bridging p8-9). Further, one of ordinary skill in the art would readily arrive at the claimed total content of N, O and H impurities being in the range of 200 ppm to 1000 ppm (claim 1) or in the range of 250 ppm to 800 ppm (claim 3) based on 0.1g of the spheroidized natural graphite, through routine experimentation by adjusting heating temperature, for example. When the general conditions of the claim are disclosed in the prior art it is not inventive to discover the optimum of workable ranges by routine In re Kulling, 897 F2d 1147, 14 USPQ 2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F3d. 1465 43 USPQ 2d 1362 (Fed. Cir. 1997).
Regarding claim 4, Choi as modified teaches the negative electrode active material for the lithium secondary battery according to claim 1, consisting of the composite, the artificial graphite and the spheroidized natural graphite (See the rejection of claim 1).
Regarding claim 5, Choi as modified teaches the negative electrode active material for the lithium secondary battery according to claim 1, wherein the spheroidized natural graphite has a tap density of 0.9 g/cm3 or more ([0130], Nagayama), overlapping the instantly claimed 0.9 g/cc to 1.2 g/cc. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 6, Choi as modified teaches the negative electrode active material for the lithium secondary battery according to claim 1, wherein the spheroidized natural graphite is present particles having an average particle diameter D50 of 25 µm or less, overlapping the instantly claimed 8 µm to 25 µm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 8, Choi as modified teaches the negative electrode active material for the lithium secondary battery according to claim 1, wherein the composite may be present in an amount of 1:9 to 1:19 (i.e., ~ 5% to 11%) ([0098], Choi) by weight based on the combined weight of the composite, the artificial graphite and the .
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Choi as modified, as applied to claim 1 above, and further in view of Miyamoto et al. (US 20160056468 A1, hereafter Miyanmoto).
Regarding claim 9, Choi as modified teaches a negative electrode for a lithium secondary battery comprising the negative electrode active material as defined in claim 1 (See at least Abstract of Choi, and the rejection of claim 1), but does not appear to teach a aqueous binder polymer as claimed. However, Miyamoto discloses that aqueous binder polymers have numerous advantages over organic binders, such as “has a high binding effect even with a small amount compared to an organic solvent-based binder”, “lowering a burden on environment and greatly suppressing an investment on facilities of a production line”, etc. ([0005], [0034]-[0035]). It would have been obvious to one of ordinary skill in the art to have used an aqueous binder polymer in the negative electrode for a lithium secondary battery for the benefits of those advantages stated above.
Regarding claim 10, Choi as modified teaches a lithium secondary battery comprising the negative electrode as defined in claim 9 (See at least Title and Abstract of Choi).

Response to Arguments
Applicant's arguments in the Remarks and the Declaration, filed on March 1, 2022, have been fully considered but they are not persuasive.
Applicant argues about significances or criticalities of the claimed ranges by showing additional data (Ex. 2-6) in addition to the original data. However, based on the data of Examples 1 to 3 and Comparative Examples 1 and 2, the Examiner cannot conclude that the claimed range of 5-15 wt% is critical.
Note that evidence of unexpected results is relied upon to overcome a prima facie case of obviousness must compare the claimed invention to the closest prior art. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). The unexpected property or result must actually be unexpected and of statistical and practical significance. The data provided do not meet these requirements.
As to the arguments in relation to “the tap density and impurity amount of the spheroidized natural graphite have significant effects on the adhesion and capacity retention of the electrode …” (Remarks, p8/9; Declaration, p3/4), it is respectfully submitted that conclusory statements are insufficient to overcome prima facie case of obviousness. According to the data shown in Table 1, including Examples 4 to 6, one could not ascertain a trend in the data that would allow that person to reasonably extend the probative value of the data to the full scope of the claims. The data fail to demonstrate criticalities of the claimed ranges of tap density and total content of impurities. 
In response to applicant's arguments against the references individually (i.e., the reference Choi, Nagayama, or Ueda, see the middle paragraph on page 8/9, Remarks), one cannot show nonobviousness by attacking references individually where the rejections are In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727